Registration Rights Agreement, executed October 13, 2006, between the Company
and Independence Blue Cross.
EX-10.75

Exhibit 10.75







REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 13, 2006, by and between Cord Blood America, Inc., a Florida
corporation (the “Company”), and Independence Blue Cross, a Pennsylvania
not-for-profit hospital plan corporation (the “Purchaser”).

This Agreement is made pursuant to the Stock Purchase Agreement, dated as of the
date hereof, by and between the Purchaser and the Company (as amended, modified
or supplemented from time to time, the “Stock Purchase Agreement”).

The Company and the Purchaser hereby agree as follows:

1.

Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Stock Purchase Agreement shall have the meanings given such terms
in the Stock Purchase Agreement.  As used in this Agreement, the following terms
shall have the following meanings:

“Advice” shall have the meaning set forth in Section 7(c).

“Commission” means the Securities and Exchange Commission.

“Common Stock” means shares of the Company’s common stock, par value $0.0001 per
share.

“Discontinuation Event” shall have the meaning set forth in Section 7(c).

“Effectiveness Period” means the date which is the earlier date when (i) all
Registrable Securities have been sold or (ii) all Registrable Securities may be
sold immediately without registration under the Securities Act and without
volume restrictions pursuant to Rule 144(k), as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company’s transfer agent and the affected Holders.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.

 “Holder” or “Holders” means the Purchaser or any of its affiliates or
transferees to the extent any of them hold Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.











--------------------------------------------------------------------------------







“Prospectus” means any preliminary prospectus, the final prospectus included in
the Registration Statement (including, without limitation, a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, any
free-writing prospectus and all material incorporated by reference or deemed to
be incorporated by reference in such Prospectus.

 “Registrable Securities” means the shares of Common Stock issued to the
Purchaser pursuant to the Stock Purchase Agreement together with any and all
shares of capital stock or other securities of the Company issued as a dividend
or other distribution with respect to or in exchange for any particular
Registrable Securities.

“Registration Expenses” shall have the meaning set forth in Section 4.

“Registration Statement” means each registration statement required to be filed
hereunder, including any Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.

“Selling Expenses” shall have the meaning set forth in Section 4.

“Trading Market” means any of the NASD OTCBB, NASDAQ SmallCap Market, the Nasdaq
National Market, the American Stock Exchange or the New York Stock Exchange.

2.

Registration.

(a)

Piggy-Back Registration.  If at any time on or after the date hereof, the
Company proposes to file a Registration Statement under the Securities Act with
respect to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for shareholders of the Company for their account
(or by the Company and by shareholders of the Company) other than a Registration
Statement (A) filed in connection with any employee stock option or other
benefit plan, (B) for an exchange offer or offering of securities solely to the
Company’s existing shareholders, (C) for an offering of debt that is convertible
into equity





2







--------------------------------------------------------------------------------







securities of the Company or (D) for a dividend reinvestment plan, then the
Company shall (E) give written notice of such proposed filing to the Holders of
Registrable Securities as soon as practicable but in no event less than ten (10)
business days before the anticipated filing date, which notice shall describe
the amount and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing underwriter or
underwriters, if any, of the offering, and (F) offer to the Holders of
Registrable Securities in such notice the opportunity to register the sale of
such number of shares of Registrable Securities as such Holders may request in
writing within ten (10) business days following receipt of such notice. The
Company shall cause such Registrable Securities to be included in such
registration and shall use its commercially reasonable efforts to cause the
managing underwriter or underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a piggy-back
registration to be included on the same terms and conditions as any similar
securities of the Company and to permit the sale or other  disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof.  

(b)

Form S-3 Registration. The Holders of a majority in interest of Registrable
Securities may at any time and from time to time, request in writing that the
Company register the resale of any or all of such Registrable Securities on Form
S-3 or any similar short-form registration which may be available at such time
(“Form S-3”); provided, however, that the Company shall not be obligated to
effect such request through an underwritten offering. Upon receipt of such
written request, the Company will promptly give written notice of the proposed
registration to all other Holders of Registrable Securities, and, as soon as
practicable thereafter, effect the registration of all or such portion of such
Holder’s or Holders’ Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities of any other
Holder or Holders joining in such request as are specified in a written request
given within fifteen (15) business days after receipt of such written notice
from the Company; provided, however, that the Company shall not be obligated to
effect any such registration pursuant to this Section 2(b) if Form S-3 is not
available for such offering.

3.

Registration Procedures.  If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as possible:

(a)

prepare and file with the Commission the Registration Statement with respect to
such Registrable Securities, respond as promptly as possible to any comments
received from the Commission, and use its best efforts to cause the Registration
Statement to become and remain effective for the Effectiveness Period with
respect thereto, and promptly provide to each Holder copies of all filings and
Commission letters of comment relating thereto;

(b)

prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act





3







--------------------------------------------------------------------------------







with respect to the disposition of all Registrable Securities covered by the
Registration Statement and to keep such Registration Statement effective until
the expiration of the Effectiveness Period;

(c)

furnish to each Holder such reasonable number of copies of the Registration
Statement and the Prospectus included therein (including each preliminary
Prospectus) as such Holders reasonably may request to facilitate the public sale
or disposition of the Registrable Securities covered by the Registration
Statement;

(d)

use its commercially reasonable efforts to register or qualify the Registrable
Securities covered by the Registration Statement under the securities or “blue
sky” laws of such jurisdictions within the United States as the Holders may
reasonably request, provided, however, that the Company shall not for any such
purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;

(e)

list the Registrable Securities covered by the Registration Statement with any
Trading Market on which the Common Stock of the Company is then listed or
quoted;

(f)

immediately notify each Holder at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
of which the Company has knowledge as a result of which the Prospectus contained
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;

(g)

upon the reasonable prior request of a Holder make available for inspection by
such Holder and any attorney, accountant or other agent retained by the Holder,
all publicly available, non-confidential financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors and employees to supply all publicly available,
non-confidential information reasonably requested by the attorney, accountant or
agent of the Purchaser; and

(h)

engage Company counsel to provide an opinion letter to the Company’s transfer
agent in substantially the form set forth as Exhibit A hereto.

4.

Registration Expenses.  All expenses relating to the Company’s compliance with
Sections 2 and 3 hereof, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars, fees of, and disbursements incurred by, one
counsel for





4







--------------------------------------------------------------------------------







the Holders (to the extent such counsel is required due to Company’s failure to
meet any of its obligations hereunder), are called “Registration Expenses”. All
selling commissions applicable to the sale of Registrable Securities, including
any fees and disbursements of any special counsel to the Holders beyond those
included in Registration Expenses, are called “Selling Expenses.”  The Company
shall only be responsible for all Registration Expenses.

5.

Indemnification.

(a)

In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless each Holder, and its officers, directors and each other person, if any,
who controls the Holder within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which the Holder,
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement under
which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary Prospectus or final Prospectus
contained therein (including any free-writing prospectus), or any amendment or
supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Holder, and each such person for any reasonable legal or other expenses incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by or on behalf of the Holder or any such person in
writing specifically for use in any such document.

(b)

In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, the Holder will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by the Holder to
the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein (including any free-writing prospectus),
or any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and each such person for any reasonable legal or
other





5







--------------------------------------------------------------------------------







expenses incurred by them in connection with investigating or defending any such
loss, claim, damage, liability or action, provided, however, that the Holder
will be liable in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished in writing to the Company by or on behalf of the
Holder specifically for use in any such document.  Notwithstanding the
provisions of this paragraph, the Holder shall not be required to indemnify any
person or entity in excess of the amount of the aggregate net proceeds received
by the Holder in respect of Registrable Securities in connection with any such
registration under the Securities Act.

(c)

Promptly after receipt by a party entitled to claim indemnification hereunder
(an “Indemnified Party”) of notice of the commencement of any action, such
Indemnified Party shall, if a claim for indemnification in respect thereof is to
be made against a party hereto obligated to indemnify such Indemnified Party (an
“Indemnifying Party”), notify the Indemnifying Party in writing thereof, but the
omission so to notify the Indemnifying Party shall not relieve it from any
liability which it may have to such Indemnified Party other than under this
Section 5(c) and shall only relieve it from any liability which it may have to
such Indemnified Party under this Section 5(c) if and to the extent the
Indemnifying Party is prejudiced by such omission. In case any such action shall
be brought against any Indemnified Party and it shall notify the Indemnifying
Party of the commencement thereof, the Indemnifying Party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel satisfactory to such Indemnified Party, and, after
notice from the Indemnifying Party to such Indemnified Party of its election so
to assume and undertake the defense thereof, the Indemnifying Party shall not be
liable to such Indemnified Party under this Section 5(c) for any legal expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof; if the Indemnified Party retains its own counsel, then the Indemnified
Party shall pay all fees, costs and expenses of such counsel, provided, however,
that, if the defendants in any such action include both the Indemnified Party
and the Indemnifying Party and the Indemnified Party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the Indemnifying Party or if
the interests of the Indemnified Party reasonably may be deemed to conflict with
the interests of the Indemnifying Party, the Indemnified Party shall have the
right to select one separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.

(d)

In order to provide for just and equitable contribution in the event of joint
liability under the Securities Act in any case in which either (i) the Holder,
or any officer, director or controlling person of the Holder, makes a claim for
indemnification pursuant to this Section 5 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification





6







--------------------------------------------------------------------------------







may not be enforced in such case notwithstanding the fact that this Section 5
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of the Holder or such officer,
director or controlling person of the Holder in circumstances for which
indemnification is provided under this Section 5; then, and in each such case,
the Company and the Holder will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportion so that the Holder is responsible only for the
portion represented by the percentage that the public offering price of its
securities offered by the Registration Statement bears to the public offering
price of all securities offered by such Registration Statement, provided,
however, that, in any such case, (A) the Holder will not be required to
contribute any amount in excess of the public offering price of all such
securities offered by it pursuant to such Registration Statement; and (B) no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.

6.

Representations and Warranties.

The Company hereby represents and warrants that:

(a)

The Common Stock of the Company is registered pursuant to Section 12(b) or 12(g)
of the Exchange Act.

(b)

Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the securities pursuant to the Stock Purchase
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Common Stock
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the securities to be integrated with other offerings.

(c)

The shares of Common Stock which the Purchaser may acquire pursuant to the Stock
Purchase Agreement are all restricted securities under the Securities Act as of
the date of this Agreement.  The Company will not issue any stop transfer order
or other order impeding the sale and delivery of any of the Registrable
Securities at such time as such Registrable Securities are registered for public
sale or an exemption from registration is available, except as required by
federal or state securities laws.

(d)

The Company understands the nature of the Registrable Securities and recognizes
that the issuance of such Registrable Securities may have a potential dilutive
effect.  The Company specifically acknowledges that its obligation to issue the
Registrable Securities is binding upon the Company and enforceable regardless of





7







--------------------------------------------------------------------------------







the dilution such issuance may have on the ownership interests of other
shareholders of the Company.

(e)

Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company and its subsidiaries. The Company is
not a party to any agreement, obligation or commitment that would prohibit or
otherwise interfere with the ability of the Company to enter into and perform
any of its obligations under this Agreement.

7.

Miscellaneous.

(a)

Remedies.  In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages (other than
indirect, special, incidental or consequential damages), will be entitled to
specific performance of its rights under this Agreement.

(b)

Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(c)

Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.  For purposes of this Section 7(c), a “Discontinuation Event” shall
mean (i) when the Commission notifies the Company whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders); (ii) any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) the receipt by the Company of any
notification with





8







--------------------------------------------------------------------------------







respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose; and/or (v) the
occurrence of any event or passage of time that makes the financial statements
included in such Registration Statement ineligible for inclusion therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company shall use
its best efforts to promptly remedy any Discontinuation Event such that the
Holders may continue to exercise their rights hereunder.

(d)

Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
the then outstanding Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.

(e)

Notices.  Any notice or request hereunder may be given to the Company, the
Purchaser or the Holders at the respective addresses set forth below or as may
hereafter be specified in a notice designated as a change of address under this
Section 7(e).  Any notice or request hereunder shall be given by registered or
certified mail, return receipt requested, hand delivery, overnight mail, Federal
Express or other national overnight next day carrier (collectively, “Courier”)
or telecopy (confirmed by mail).  Attempted delivery of any notice or request
hereunder by electronic transmission (including, but not limited to, electronic
mail) or communications through the internet shall not constitute delivery
hereunder.  Notices and requests shall be, in the case of those by hand
delivery, deemed to have been given when delivered to any party to whom it is
addressed, in the case of those by mail or overnight mail, deemed to have been
given three (3) business days after the date when deposited in the mail or with
the overnight mail carrier, in the case of a Courier, the next business day
following timely delivery of the package with the Courier, and, in the case of a
telecopy, when confirmed.  The address for such notices and communications shall
be as follows:





9







--------------------------------------------------------------------------------











If to the Company:

Cord Blood America, Inc.

9000 West Sunset Boulevard

Suite 400

Los Angeles, CA  90069

Attention:

Matthew Schissler

Facsimile:

(310) 432-4098

 

 

If to the Purchaser:

Independence Blue Cross

1901 Market Street

Philadelphia, PA  19103

Attention: Paul A. Tufano, Esq.       

Facsimile: 215-241-2324

 

 

With a copy to:

Independence Blue Cross

1901 Market Street

Philadelphia, PA 19103

Attention: Thomas W. O’Connell

Facsimile: 215-241-3824

 

 

If to any other Person who is then the registered Holder:

To the address of such Holder as it appears in the stock transfer books of the
Company

or such other address as may be designated in writing hereafter in accordance
with this Section 7(e) by such Person.

(f)

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder.  Each
Holder may assign his or its respective rights hereunder in the manner and to
the Persons as permitted under the Stock Purchase Agreement with the prior
written consent of the Company, which consent shall not be unreasonably
withheld.

(g)

Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

(h)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to the principles of conflicts of law thereof. Each party agrees
that all Proceedings concerning the interpretations, enforcement and defense of
the





10







--------------------------------------------------------------------------------







transactions contemplated by this Agreement shall be commenced exclusively in
the state and federal courts sitting in the City of Philadelphia. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Philadelphia for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Proceeding is improper.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Agreement,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its reasonable attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such Proceeding.

(i)

Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(j)

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(k)

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

[Balance of page intentionally left blank;
signature page follows]





11







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

CORD BLOOD AMERICA, INC.

 

INDEPENDENCE BLUE CROSS

 

 

 

 

 

 

By:

/s/ Matthew Schissler

 

By:

/s/ Richard Neeson

Name:

Matthew Schissler

 

Name:

Richard J. Neeson

Title:

Chairman and Chief Executive Officer

 

Title:

Senior Vice President





12







--------------------------------------------------------------------------------







EXHIBIT A

[Date]

Interwest Transfer Company, Inc.

1981 East 4800 South, Suite 100

P. O. Box 17136

Salt Lake City, Utah  84117

 

 

Re:

Cord Blood America Registration Statement on Form ___

Ladies and Gentlemen:

As counsel to Cord Blood America, Inc., a Florida corporation (the “Company”),
we have been requested to render our opinion to you in connection with the
resale by the individuals or entitles listed on Schedule A attached hereto (the
“Selling Stockholders”), of an aggregate of [amount]shares (the “Shares”) of the
Company’s Common Stock.

A Registration Statement on Form _____ under the Securities Act of 1933, as
amended (the “Act”), with respect to the resale of the Shares was declared
effective by the Securities and Exchange Commission on [date].  Enclosed is the
Prospectus dated [date].  We understand that the Shares are to be offered and
sold in the manner described in the Prospectus.

Based upon the foregoing, upon request by the Selling Stockholders at any time
while the registration statement remains effective, it is our opinion that the
Shares have been registered for resale under the Act and new certificates
evidencing the Shares upon their transfer or re-registration by the Selling
Stockholders may be issued without restrictive legend.  We will advise you if
the registration statement is not available or effective at any point in the
future.

Very truly yours,

[Company counsel]














--------------------------------------------------------------------------------







Schedule A

Selling Stockholder

 

Shares
Being Offered


















